Order entered October 20, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-01318-CV

                             JOHN TATUM, ET AL., Appellants

                                             V.

                                  JULIE HERSH, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-04185

                                         ORDER
       We GRANT appellants’ October 16, 2014 unopposed motion for an extension of time to

file a notice of appeal. The notice of appeal filed on October 15, 2014 is deemed timely for

jurisdictional purposes.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE